Title: To John Adams from Samuel Cooper, 28 March 1799
From: Cooper, Samuel
To: Adams, John



Sir
Boston March 28th. 1799

I find that Mr. Lovell is the only Man in Boston capable of decyphering intricate papers. I have conversed with him upon the subject & shown him the method in which the figures are placed. He despairs of being able to find a Key to the papers, but will nevertheless wait upon your Excellency to see if there is a possibility of obtaining a Key by which he can decypher them.
I am with great respect / Your Excellency’s most Obed / humble servt.

Saml. Cooper